Fourth Court of Appeals
                               San Antonio, Texas
                                   September 21, 2022

                                   No. 04-22-00210-CV

                                     Lawrence LAU,
                                       Appellant

                                            v.

                           BREAKAWAY PRACTICE, LLC,
                                   Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-07115
                         Honorable Tina Torres, Judge Presiding


                                     ORDER
       Appellant filed an unopposed motion requesting an extension of time to file the
appellant’s brief on September 13, 2022. However, appellant timely filed his brief on
September 16, 2022. Accordingly, appellant’s motion for extension of time to file the
appellant’s brief is DENIED AS MOOT.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court